DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the amendments received after a Non-Final Rejection on 03 November 2020. Claims 1-15 and 21-22 are currently pending.
Claim Objections
Claim 10 is objected to because of the following informality:
In line 2, it appears that the phrase “the pressure” should read “a pressure.”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Refai et al. (U.S. Patent 8,142,435).
Refai et al. disclose (as to claim 1) a delivery system (see Figures 4-5 and 8-9) capable of being used to implant an implant (600) into an intervertebral space (702) comprising an elongated tool (200) having a proximal end (i.e. end defining 320) and a distal end (i.e. end defining 301), the distal end being removably securable to (i.e. via 301) the implant by actuation of a securement element (300) of the elongated tool, as to claim 2) a first one (400) of the plurality of different modules is a handle (i.e. 400 includes a rod (402) and a handle (401)), wherein (as to claim 3) a first one (400) of the plurality of different modules defines a flat surface (i.e. left-most surface of 401 as best seen in Figure 4) capable of being impacted at a proximal end (i.e. end of 400 defining 401 as best seen in Figure 4) of a handle (401) capable of being used to drive advancement of the tool, wherein (as to claim 8) a first one (400) of the plurality of different modules is an expander capable of actuating expansion of the implant (see column 8, line 58 – column 9, line 6), wherein (as to claim 21) the actuation of the securable element includes rotation of the securement element (see column 8, lines 9-23), and wherein (as to claim 22) the distal end of the elongated tool is removably securable to the implant by a threaded connection (i.e. a threaded connection defined between 308 and 314) (see Figures 1-13, and column 5, line 37 – column 11, line 60).
Claims 1, 5-6 and 8-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pinal et al. (U.S. Patent Application Publication 2017/0290680).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art 
Pinal et al. disclose (as to claim 1) a delivery system (200) capable of being used to implant an implant into an intervertebral space (see paragraph 0095) comprising an elongated tool (210/240) having a proximal end (i.e. right-most end of 240 as best seen in Figure 28) and a distal end (i.e. left-most end of 210 as best seen in Figure 28), the distal end being removably securable to (i.e. via 214) the implant by actuation of a securement element (219) of the elongated tool, wherein distal advancement of the elongated tool towards the intervertebral space causes distal advancement of the implant into the intervertebral space, wherein the proximal end has an attachment interface (i.e. interface as best seen in Figure 48) capable of being detachably secured to (i.e. via various channels as best seen in Figure 48) a plurality of different modules (e.g. 223, 260 and 280), each module being adapted to effectuate a different function of (i.e. plunging, driving, actuating) the delivery system during the implantation of the implant, wherein (as to claim 5) a first one of the plurality of different as to claim 6) the first module includes a plunger (260) advanceable in a distal direction (i.e. a right to left direction as best seen in Figure 41) that is capable of driving a graft material (i.e. in the form of a liquid) distally through the tool and into the implant (i.e. there is nothing in the disclosure to indicate that the system cannot be used to drive a graft material), wherein (as to claim 8) a first one of the plurality of different modules is an expander (244/260) capable of being used to actuate expansion of the implant, wherein (as to claim 9) the first module is a fluid delivery system (see paragraph 0064) capable of supplying a hydraulic fluid (i.e. saline) into the implant to expand the implant, wherein (as to claim 10) the system further comprises a pressure gauge (246) for displaying a pressure of the hydraulic fluid supplied to the implant (see paragraph 0086), wherein (as to claim 11) the first module includes a plunger (260) advanceable within a fluid reservoir (244) for driving the hydraulic fluid into the implant via a fluid delivery cannula (251/254), wherein (as to claim 12) the fluid reservoir is oriented transverse to the fluid delivery cannula (i.e. 244 is transverse to 251, see Figure 34), such that the plunger is advanceable within the reservoir along a direction (i.e. a right to left direction as best seen in Figure 34) transverse to the fluid delivery cannula, wherein (as to part of claim 13) the first module includes a mode of travel (see Figures 41-42, and paragraphs 0091-0092), wherein (as to part of claim 14) the mode of travel includes rotation of the plunger about its longitudinal axis such that the plunger travels along a threaded connection (see Figures 41-42, and paragraphs 0091-0092) (see Figures 28-46, and paragraphs 0080-0093).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Refai et al. (U.S. Patent 8,142,435), as applied to claim 3 above, in view of Badiali (U.S. Patent 7,958,804).
Refai et al. disclose the claimed invention except for wherein the flat impaction surface is defined on a connect cap removably attachable to the handle. Badiali teaches the use of a handle (14) and a connect cap (20) removably attachable to (i.e. via the interaction between 24 and 26) the handle (see Figures 1-4, and column 1, line 48 – column 2, line 24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Refai et al. .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pinal et al. (U.S. Patent Application Publication 2017/0290680), as applied to claim 6 above, in view of Agarwal et al. (U.S. Patent Application Publication 2017/0196702).
Pinal et al. disclose the claimed invention except for wherein the first module includes a pistol-grip handle having a trigger that is squeezable to drive advancement of the plunger in the distal direction. Agarwal et al. teach the use of a module (14) capable of supplying a bone graft (see paragraph 0017), wherein the module includes a pistol-grip handle (12) having a trigger (24) capable of being squeezed to drive advancement of a plunger (36) in a distal direction (i.e. a direction where 36b is advanced toward 38a as best seen in Figure 1) (see Figures 1-3, and paragraphs 0017-0019). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Pinal et al. with wherein the first module includes a pistol-grip handle having a trigger that is squeezable to drive advancement of the plunger in the distal direction in view of Agarwal et al. in order to provide a well-known, obvious and alternative means for metering/ precisely controlling the supply of a graft material within the implant.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pinal et al. (U.S. Patent Application Publication 2017/0290680), as applied to claim 11 above, in view of O’Halloran et al. (U.S. Patent 8,568,420).
(as to the remainder of claim 13) the first module includes a selector mechanism capable of switching between two different modes of travel by the plunger, and wherein (as to the remainder of claim 14) wherein a second one of the two modes includes sliding the plunger linearly along its longitudinal axis. O’Halloran et al. teach the use of a delivery system (10) comprising a plunger (12) capable of being advanced within a reservoir (18), wherein the system comprises a selector mechanism (52) capable of switching between two different modes of travel (i.e. a first where 52 is either pressed or depressed) by the plunger, and wherein a first one (i.e. where 52 is depressed) of the two modes includes rotation of the plunger about its longitudinal axis such that the plunger travels along a threaded connection (i.e. a connection defined between 28 and 44/46), and wherein a second one (i.e. where 52 is pressed) of the two modes includes sliding the plunger linearly along its longitudinal axis (see Figures 1 -4, and column 2, line 42 - column 4, line 20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Pinal et al. with wherein the first module includes a selector mechanism capable of switching between two different modes of travel by the plunger, and wherein wherein a second one of the two modes includes sliding the plunger linearly along its longitudinal axis in view of O’Halloran et al. in order to provide a well-known, obvious means for providing multiple modes for a user to deliver and control the flow of fluid into the implant.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Refai et al. (U.S. Patent 8,142,435), as applied to claim 1 above, in view of Begemann et al. (U.S. Patent 8,690,761).
Refai et al. disclose the claimed invention except for wherein each of the different modules is securable to and detachable from the proximal end of the tool by depressing a button on the respective module. Begemann et al. teach the use of an elongated tool (22/50) having a proximal end (i.e. end defining 80) having an attachment interface (80) for detachable securement to a module (96), wherein the module is securable to and detachable from the proximal end of the tool by depressing a button (88) on the module (see Figures 1-9, and column 10, lines 15-36). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Refai et al. with wherein each of the different modules is securable to and detachable from the proximal end of the tool by depressing a button on the respective module in view of Begemann et al. in order to provide a desired axial fixation means between each module and the elongated tool.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 and 21-22 have been considered but are moot because the new ground of rejection does not rely on the references / combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110.  The examiner can normally be reached on TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775